Citation Nr: 1503820	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a generalized anxiety disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a dental condition, to include entitlement to outpatient dental treatment.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from October 1947 to February 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2011 rating decision, the RO increased the Veteran's rating for his service-connected PTSD and anxiety disorder from 30 percent to 50 percent.  As this is, however, only a partial grant of the Veteran's increased rating claim, the pending appeal is not abrogated by that award.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.  In a February 2013 decision, the Board denied entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, but remanded the claims pertaining to a dental condition and total disability rating based on individual unemployability due to service-connected disability.  The Veteran appealed the denial of an increased rating for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision on this issue in August 2013, and remanded the issue for further development.  

In April 2014, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for appellate review.  

In a February 2012 rating decision, the RO denied service connection for tinnitus and sleep apnea, secondary to service-connected generalized anxiety disorder and PTSD.  The Veteran has not filed a notice of disagreement with these determinations and the issues are not currently before the Board.  They will not be addressed in this decision.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder has been characterized by irritability, flashbacks and insomnia; however, characteristics such as suicidal ideation, obsessional rituals, impaired impulse control, near-continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships have not been shown.  

2.  There is no evidence of any dental trauma resulting from combat wounds or other injury in service or from any circumstance that would qualify the Veteran for VA dental treatment.

3.  The most probative evidence demonstrates that the Veteran's service-connected psychiatric disability is not shown to be of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for generalized anxiety disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2014).  

2.  The criteria for entitlement to service connection a dental disability, including for purposes of receiving VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1154(b), 1712, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2014).  
3.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1 4.14, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice letters, including ones dated in August 2009, March 2013, and April 2014 issued prior and subsequent to the rating decisions on appeal, informed the Veteran of what the evidence must show to establish entitlement to the benefits sought (e.g., those claims adjudicated herein), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These issues remaining on appeal were most recently readjudicated in September 2014, when a supplemental statement of the case was issued.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured examinations and medical opinions in furtherance of the Veteran's claim.  The examinations for the issues addressed in this decision are sufficient because they were based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  They also include adequate clinical findings to properly rate the Veteran's disabilities in conjunction with the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.  

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the appellant.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's generalized anxiety disorder with PTSD is rated 50 percent disabling under Diagnostic Code 9400.  Diagnostic Code 9400 provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in DSM-V].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2014).  It should be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-V, a GAF score of 61-70 generally reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Based on the evidence of record, the Board finds that the criteria for the next higher 70 percent schedular rating have not been met at any time during the appeal period.  Upon VA examination in December 2009, the Veteran reported nightmares approximately two to three times per week, flashbacks of seeing enemy soldiers, and rumination on his experiences in Korea.  Clinical evaluation revealed that he exhibited normal personal hygiene, and did not display any inappropriate behavior.  His communication skills were normal, as he had normal speech.  He was observed to have a logical thought process and displayed a stable affect.  His cognitive skills were also normal, as he exhibited fair judgment and insight.  There was no evidence of delusions, or suicidal or homicidal ideation.  His GAF was reported to be 60.  

Outpatient psychiatric treatment records showed that in August 2010, the Veteran stated that he was doing "much better" and that he was doing woodworking as a hobby.  He also was able to complete housework with the help of his son, who lived in the same house.  In March 2011, he stated that he had repeated nightmares about his experiences in Korea, but was observed to be "very pleasant" to the observing psychiatrist.  His affect was appropriate, and his thoughts were logical and coherent, with fair insight and good judgment.  In April 2011, he stated that he continued to experience flashbacks, loss of interest in certain activities and poor concentration.  However, in June 2011, he stated that his mood had been good, and that he was busy with medical appointments.  He also routinely denied suicidal ideation.  GAF scores reported in 2010 and 2011 ranged from 65-75.  

At his hearing before the Board in October 2012, the Veteran testified that he experienced nearly continuous panic attacks.  However, this assertion is contradicted by the fact that a history panic attacks was not noted on most occasions when he was clinically evaluated, including at the VA examinations.  

Upon VA examination in June 2014, the Veteran reported a depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He also had difficulty adapting to stressful circumstances.  He was described as cooperative and friendly.  Speech was within normal limits and he maintained sufficient eye contact.  Psychomotor activity was normal.  He appeared euthymic and his affect was within normal limits.  Thought process was linear, logical, and goal-directed.  There were no indications of derailment or bizarre behavior.  Thought content showed no suicidal or homicidal thoughts.  No hallucinations, delusions, or paranoia.  There were no obsessions or compulsions.  Insight and judgment was adequate.  He was alert and oriented to person, place, time and purpose.  However, the psychologist concluded that his psychiatric impairment did not preclude him from securing and following substantially gainful employment.  His GAF remained 60.  

When considering the Veteran's observed symptoms in their entirety, the evidence does not indicate that the presence of anxiety/PTSD related symptoms such as suicidal ideation, obsessional rituals, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance or any other similar symptoms to the point where a rating in excess of 50 percent would be warranted.  Although the Veteran reported instances of panic, the clinical records do not document complaints compatible with such a finding in order to grant an increased 70 percent rating.  

As noted above, a GAF score from 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a GAF score from 61 to 70 indicates only mild symptoms and impairment of functioning.  While there is some evidence showing occupational and social impairment with reduced reliability and productivity due to characteristic symptomatology, on balance, the preponderance of the evidence is against the claim for a higher rating to 70 percent.  Although the Veteran is now retired, he continued to remain gainfully employed for many years.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he (or others) may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In sum, the symptoms experienced by the Veteran are more akin to the criteria for the 50 percent rating-depressed mood, memory loss, anxiety, difficulty with concentration, nightmares, flashbacks, and chronic sleep impairment; and did not reflect symptoms associated with a 70 percent rating-panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, and difficulty establishing and maintaining effective work and social relationships.  Consequently, the Board concludes that the Veteran's symptoms more nearly approximates the criteria for a 30 percent evaluation throughout the appeal period.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, under the criteria of Diagnostic Code 9400, a rating higher than 50 percent is not warranted at any time during the appeal period, and the claim for a rating in excess of 50 percent for generalized anxiety disorder with PTSD is denied.  

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).  

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that combat service satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of combat service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of an injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  The ordinary meaning of the phrase engaged in combat with the enemy requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  38 U.S.C.A. § 1154(b) (West 2002); VAOGCPREC 12-99 (1999), 65 Fed. Reg. 6,256 (2000).   

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Here, the Veteran's service treatment records indicate that in November 1947, a dental examination was charted on WD AGO Form 8-116.  The following teeth were missing on the date of evaluation--#1, 3, 4, 5, 6, 7, 12, 13, 14, 15, and 32.  The following teeth were charted as "nonrestorable carious teeth"--#2, 8, 9, 10, 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, and 31.  He underwent extraction of all remaining teeth in late November to early December 1947 at Tilton Hospital.  In January 1948, he had full upper and lower dentures inserted.  There was no report of trauma to the teeth.  
Upon VA dental examination in August 2014, the Veteran's in-service dental history was noted.  The diagnosis was edentulism.  The dentist stated that the etiology was non-restorable dental caries.  He concluded that dental caries were caused by an accumulation of bacterial plaque.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712 (West 2002 & Supp. 2014) ; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014). Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I). 38 C.F.R. § 17.161(a) (2014). There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw. 38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2014).

The evidence does not show that the Veteran has a dental disability supportive of compensation.  There is no evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the mandible; limited motion of the temporomandibular articulation; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla; or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9912, 9914-9916 (2014).  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).  Thus, he is ineligible for compensation or Class I treatment for any dental disorder. 

Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of the service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2014).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment.  Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (2010) (service trauma in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).  

Although the record shows that the Veteran served in combat, the evidence does not show that he sustained any type of "dental trauma" during combat duty that resulted in the loss of teeth.  In fact, numerous teeth were noted as missing, and the remaining teeth were removed due to dental caries before he had any overseas service.  Thus, the Veteran is not eligible for Class II(a) treatment on the basis of the dental trauma.  38 U.S.C.A. § 1712; 38 C.F.R. §§3.381, 4.150, 17.161 (2014).  

The preponderance of the evidence is against a claim for service-connected dental disability and for treatment purposes only, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Total Disability Rating Based on Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).
A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2014).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability.  His only service-connected disability is generalized anxiety disorder with PTSD, and it is rated 50 percent disabling.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal.  

However, consideration to such benefits on an extraschedular basis may be given.  In such case, the question becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience. Moore v. Derwinski, 1 Vet. App. 356 (1991). A claim for a total compensation rating based on individual unemployability requires that the record reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be crystal clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No.2012-7164 (Fed. Cir. Oct. 29, 2013).  See also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Competent, credible lay evidence could be sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible but cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In letters dated in May 2010 and March 2012, the Veteran's private physician, G.R., M.D., stated that the Veteran was "100% disabled."  However, he noted that the Veteran had severe arthritis and could not ambulate, a pacemaker for heart block, and atrial fibrillation; that he used a scooter to get around; and that he had undergone cervical spine surgery.  This doctor did not discuss the Veteran's service-connected mental disability.  

Upon VA examination in December 2009, the examiner stated that the Veteran's irritability was likely related to his service-connected psychiatric disorder and that such symptoms would make it difficult to interact with the public or other co-workers.  However, the examiner did not state whether the Veteran's psychiatric disorder made him unemployable.  Upon VA examination in June 2014, the examiner concluded that the Veteran's service-connected PTSD and anxiety disorder would not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Moreover, the Board observes that the record reflects that the Veteran stopped working voluntarily, and prior to his significant orthopedic and heart disabilities, which are not service-connected.  

In view of the foregoing, to the extent that the Veteran's service-connected disability causes occupational impairment, the Board finds that the Veteran was appropriately compensated by the 50 percent rating currently in effect.  The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disability.  He is competent to provide testimony concerning factual matters of which he has firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the most probative, competent clinical evidence of record that shows that the Veteran's service-connected disability does not prevent him from performing sedentary employment, outweighs his assertions.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 50 percent for a generalized anxiety disorder with PTSD is denied.  

Service connection for a dental condition, to include entitlement to outpatient dental treatment, is denied.

A total disability rating based on individual unemployability due to service-connected disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


